 Case 1:19-md-02902-RGA Document 514 Filed 06/29/21 Page 1 of 1 PageID #: 7161
                                                             Daniel M. Silver            McCarter & English, LLP
                                                             Partner                     Renaissance Centre
                                                             T. 302-984-6331             405 N. King Street, 8th Floor
                                                             F. 302-691-1260             Wilmington, DE 19801-3717
                                                             dsilver@mccarter.com        www.mccarter.com




June 29, 2021

VIA CM/ECF

The Honorable Richard G. Andrews
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 North King Street
Room 6325, Unit 9
Wilmington, DE 19801-3555

        Re:        In re Sitagliptin Phosphate (’708 & ’921) Patent Litigation,
                  C.A. Nos. 19-md-2902-RGA, 19-312-RGA, 19-313-RGA, 19-314-RGA, 19-319-
                  RGA, 19-1489-RGA, 20-749-RGA, 20-815-RGA, 20-847-RGA, 20-949-RGA,
                  20-1099-RGA, 20-1496-RGA

Dear Judge Andrews,
       Pursuant to the Court’s Trial Scheduling Order (D.I. 370), please find below the dial-in
information for the telephone status conference that is scheduled for July 2, 2021 at 8:30 a.m. ET:
        Toll-Free:
                  Conference Number: 1-866-232-4418
                  Password: 7451902378
        International:
                  Conference Number: 1-720-239-6666
                  Password: 7451902378


Respectfully submitted,

/s/ Daniel M. Silver

Daniel M. Silver (#4758)

cc: All Counsel of Record (via CM/ECF and E-Mail)




ME1 36866593v.1
